Lahtinen, J.
Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered June 9, 2003, convicting defendant upon his plea of guilty of the crime of aggravated harassment of an employee by an inmate.
Defendant pleaded guilty to aggravated harassment of an employee by an inmate and was thereafter sentenced to a prison term of 2 to 4 years, to run consecutive to his sentence of 100 years to life that he was already serving. Defendant then appealed and this Court rejected an Anders brief and assigned new counsel (28 AD3d 804 [2006]). We now affirm.
Defendant’s argument that County Court erred by failing to *1030afford him the opportunity to withdraw his plea once it became evident that the court could not honor the agreed-upon sentence is not preserved for our review given defendant’s failure to move for withdrawal of the guilty plea or vacatur of the judgment of conviction (see People v Oliver, 26 AD3d 675, 676 [2006], lv denied 7 NY3d 760 [2006]). For the same reason, defendant’s claim that he was denied the effective assistance of counsel is also unpreserved for appellate review (see People v Graham, 35 AD3d 1039, 1039 [2006]). Despite the foregoing, we have reviewed the record, considered both of defendant’s contentions and find them to be unavailing.
Peters, J.P, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.